Citation Nr: 0403776	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a lumbosacral spine 
disability.  

3.  Entitlement to service connection for bilateral plantar 
fasciitis.  

4.  Entitlement to service connection for fibromyalgia.  

5.  Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and friend, H.H.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claims for service connection for 
hypertension, a lumbosacral spine disability, bilateral 
plantar fasciitis, fibromyalgia, and major depressive 
disorder.  He responded by filing an October 2001 Notice of 
Disagreement regarding these determinations, and was sent a 
March 2002 Statement of the Case.  He then filed a May 2002 
VA Form 9, perfecting his appeals of these issues.  In 
February 2003, he testified at a personal hearing before a RO 
hearing officer.  


REMAND

According to various documents of record, the veteran has 
applied for, and now receives, Social Security Disability 
benefits.  According to a May 1991 document, the veteran 
authorized the Kern County Veterans Service Department to 
obtain the records associated with his Social Security claim 
and submit them on his behalf, but it does not appear they 
were ever actually submitted to the VA.  Therefore, a remand 
is required in order for these records to be obtained and 
associated with the record.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Next, the Board observes that, according to the 1990 private 
medical records from Mercy Hospital, the veteran was 
hospitalized for five weeks in the 1970's at UCLA Hospital 
for "valley fever."  As these records are potentially 
applicable to his pending claims on appeal, they must be 
obtained by the VA prior to final adjudication of his claims.  
The Board is cognizant that the RO has previously requested 
the veteran to provide, or authorize the VA to obtain, any 
private medical records relevant to his claim, and he has 
thus far failed to submit, or even mention, his 
hospitalization at UCLA.  Nevertheless, now that these 
records have been made known to the Board, the veteran must 
be reminded of the need to submit this evidence to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, the VA has an obligation to assist the veteran 
in obtaining any evidence not yet of record which is 
pertinent to a pending claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Nevertheless, the veteran is reminded that "the duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Therefore, in light of the above, this appeal is REMANDED for 
the following additional development:  

1.  The RO should contact the veteran and 
request the names and other contact 
information of any medical care 
providers, either VA or private, who have 
treated him for his claimed disabilities 
subsequent to service.  For all VA 
medical records identified by the 
veteran, the RO should obtain those 
records and associate them with the 
claims folder.  For any private medical 
records identified, to include those from 
UCLA Hospital, the RO should request the 
veteran authorize the VA to obtain such 
records on his behalf.  In the 
alternative, the veteran may obtain and 
submit such records himself.  

2.  The RO should contact the Social 
Security Administration and request all 
records related to the veteran's claim 
for Social Security Disability benefits.  
If no such records are available, that 
fact should be noted for the record.  

3.  The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection for hypertension, a 
lumbosacral spine disability, bilateral 
plantar fasciitis, fibromyalgia, and a 
major depressive disorder in light of the 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




